1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
     RAYMOND RAMIREZ, et al.,                          CASE NO. 18cv2136-LAB (MSB)
10
                                       Plaintiffs,
11                                                     ORDER GRANTING IN PART AND
                         vs.                           DENYING IN PART PLAINTIFF’S
12                                                     MOTION FOR CLASS CERTIFICATION
     THE GEO GROUP, et al.,
                                    Defendants.        [Dkt. 50];
13
14                                                     ORDER GRANTING JOINT MOTIONS
                                                       TO SEAL [Dkts. 48, 84]
15
16
17         Currently before the Court is Plaintiff Raymond Ramirez’s Motion for Class

18   Certification. For the reasons below, that motion is granted in part and denied in part.

19                                        BACKGROUND

20         Defendant GEO Group and its subsidiaries own and operate private prisons

21   throughout the United States. From 2000 until 2017, Plaintiff Raymond Ramirez served

22   as a corrections officer at the Western Region Detention Facility (“the Facility”) in San

23   Diego. The Facility is owned by GEO Group subsidiary GEO Corrections and Detentions,

24   LLC (collectively, “GEO”) and houses between 700 and 770 federal detainees awaiting

25   trial, sentencing, or a hearing. At issue in this case are Ramirez’s allegations that GEO

26   violated various provisions of California labor law by, among other things, failing to

27   provide adequate meal and rest breaks, failing to reimburse employees for job-related

28   expenses, and improperly rounding employee time.



                                                 -1-
1           Based on these and other alleged violations of California law, Ramirez brought this
2    suit in San Diego County Superior Court in August 2018. GEO timely removed the case
3    to this Court, and Ramirez now seeks class certification. Ramirez originally purported to
4    represent all correctional officers employed by GEO in California, but now limits the
5    putative class to only those correctional officers employed by GEO at the San Diego
6    Facility from August 9, 2014 to present. GEO opposes Ramirez’s motion, arguing that its
7    policies do not violate California law and that Ramirez cannot meet the requirements for
8    class certification.
9                                        LEGAL STANDARD
10          a.      Class Certification Generally
11          “A party seeking class certification must satisfy the requirements of Fed. R. Civ. P.
12   23(a) and the requirements of at least one of the categories under Rule 23(b).” Wang v.
13   Chinese Daily News, 737 F.3d 538, 542 (9th Cir. 2013).
14          The four requirements of Rule 23(a) are:
15                  (1) the class is so numerous that joinder of all members is
                    impracticable; (2) there are questions of law or fact common
16                  to the class; (3) the claims or defenses of the representative
17                  parties are typical of the claims or defenses of the class; and
                    (4) the representative parties will fairly and adequately protect
18                  the interests of the class.

19   These are commonly referred to as the numerosity, commonality, typicality, and
20   adequacy requirements. The Court must perform “a rigorous analysis [to ensure] that the
21   prerequisites of Rule 23(a) have been satisfied.” Wal-Mart Stores v. Dukes, 564 U.S.
22   338, 345 (2011). Ramirez seeks certification under Rule 23(b)(3), which contains two
23   additional requirements: (1) that common questions predominate over individualized ones
24   and (2) that a class action is the superior mechanism for dispute resolution.
25          “In determining the propriety of a class action, the question is not whether the
26   plaintiff has stated a cause of action or will prevail on the merits, but rather whether the
27   requirements of Rule 23 are met.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178
28



                                                  -2-
1    (1974). The Court considers the merits of the underlying claims to the extent they overlap
2    with the Rule 23(a) analysis, but it does not determine whether Ramirez actually could
3    prevail on those claims. See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 983 n.8 (9th
4    Cir. 2011).
5           The Court must generally accept the substantive allegations made in the complaint
6    as true, but it must also consider the nature and range of proof necessary to establish
7    those allegations. See In re Petroleum Prods. Antitrust Litig., 691 F.2d 1335, 1342 (9th
8    Cir. 1982). “In addition, the court may consider supplemental evidentiary submissions of
9    the parties.” Keilholtz v. Lennox Hearth Products Inc., 268 F.R.D. 330, 335 (N.D. Cal.
10   2010). “Neither the possibility that a plaintiff will be unable to prove his allegations, nor
11   the possibility that the later course of the suit might unforeseeably prove the original
12   decision to certify the class wrong, is a basis for declining to certify a class which
13   apparently satisfies Rule 23.” United Steel, Paper & Forestry v. ConocoPhillips Co., 593
14   F.3d 802, 809 (9th Cir. 2010) (citation and brackets omitted).
15          b.     Rule 23(a)
16          Commonality requires that there be questions of law or fact common to the class.
17   Fed. R. Civ. P. 23(a)(2). “What matters to class certification is not the raising of common
18   questions . . . but rather the capacity of a classwide proceeding to generate common
19   answers apt to drive the resolution of the litigation.” Dukes, 564 U.S. at 350. The
20   commonality requirement is construed permissively, and indeed less rigorously than the
21   predominance requirement of Rule 23(b)(3). “All questions of fact and law need not be
22   common to satisfy the rule.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir.
23   1998). One “significant question of law or fact” common to the class may be sufficient to
24   warrant certification. Abdullah v. U.S. Sec. Associates, Inc., 731 F.3d 952, 957 (9th Cir.
25   2013) (quoting Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589 (9th Cir. 2012)).
26          Typicality under Rule 23(a)(3) requires that the claims or defenses of the
27   representative   parties be typical of       the   claims or defenses of         the   class.
28   Fed. R. Civ. P. 23(a)(3).   The representative claims don’t need to be “substantially



                                                 -3-
1    identical” to those of absent class members, just “reasonably coextensive.” Hanlon, 150
2    F.3d at 1020.
3           Rule 23(a)(4) permits certification of a class only if the “representative parties will
4    fairly and adequately protect the interests of the class.” This factor requires that the lead
5    plaintiff not have conflicts of interest with the proposed class, and that the lead plaintiff is
6    represented by qualified and competent counsel who will vigorously prosecute the action
7    on behalf of the class. Hanlon, 150 F.3d at 1020.
8           c.       Rule 23(b)
9           In addition to establishing commonality, Ramirez must still prove that common
10   questions of law or fact predominate over questions affecting only individual class
11   members. Fed. R. Civ. P. 23(b)(3). The predominance inquiry tests whether proposed
12   classes are sufficiently cohesive to warrant adjudication by representation. Amchem
13   Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997). “When common questions present a
14   significant aspect of the case and they can be resolved for all members of the class in a
15   single adjudication, there is clear justification for handling the dispute on a representative
16   rather than on an individual basis.” Hanlon, 150 F.3d at 1022 (quotation omitted).
17          Superiority requires consideration of four factors. See Zinser v. Accufix Research
18   Inst., Inc., 253 F.3d 1180, 1190 (9th Cir. 2001). They are:
19                   (A) the class members' interests in individually controlling the
                     prosecution or defense of separate actions;
20
21                   (B) the extent and nature of any litigation concerning the
                     controversy already begun by or against class members;
22
                     (C) the desirability or undesirability of concentrating the
23                   litigation of the claims in the particular forum; and
24
                     (D) the likely difficulties in managing a class action.
25
26   Fed. R. Civ. P. 23(b)(3). When analyzing these factors, the Court must “focus on the

27   efficiency and economy elements of the class action so that cases allowed under

28



                                                   -4-
1    subdivision (b)(3) are those that can be adjudicated most profitably on a representative
2    basis.” Zinser, 253 F.3d at 1190 (internal quotations and citations omitted).
3                                      PRELIMINARY MATTERS
4            a.       Motion to Seal
5            As part of their briefing, the parties jointly move to have certain documents related
6    to GEO’s policies, procedures, and schedules file under seal. According to the parties,
7    because GEO operates a detention facility, its policies and procedures are “significantly
8    more sensitive than [those of] a typical corporation, because such documents directly
9    impact the safety and privacy of detainees and officers.” Joint Briefing in Support of
10   Motion to Seal, Dkt. 70, at 1. Specifically, these documents contain policies related to
11   weapon locations, officer schedules and movements, officer training, security protocols,
12   emergency response policies, entrance and exit controls, and transfers of detention
13   facility keys.    Id.   The parties argue that public access to these documents could
14   compromise the safety of employees and detainees and therefore should be kept under
15   seal.
16           Although there is a federal common law right to access public court records, that
17   right is not absolute. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978).
18   Courts in the Ninth Circuit evaluate requests to seal under different standards depending
19   on the nature of the underlying motion. For records attached to dispositive motions, the
20   moving party must demonstrate a “compelling reason” to keep documents under seal.
21   See Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). For
22   records attached to non-dispositive motions, “‘a good cause’ showing . . . will suffice.” Id.
23   at 1180. Unless the denial of a motion for class certification would constitute the death
24   knell of a case, “the vast majority of courts within this circuit” treat motions for class
25   certification as non-dispositive motions to which the “good cause” sealing standard
26   applies. Dugan v. Lloyds TSB Bank, PLC, 2013 WL 1435223, *1 (N.D. Cal. 2013).
27
28



                                                 -5-
1             Denial of class certification would not constitute the “death knell” of this action.
2    This is not a situation in which the individual plaintiffs have suffered de minimis harm. As
3    GEO acknowledged when it removed this case from state court, Ramirez’s individual
4    claims alone exceed $145,000. See Notice of Removal, Dkt. 1, at 21. Given the amount
5    at stake, he would presumably have financial incentive to pursue individual litigation even
6    if he could not do so on behalf of a class. The Court therefore finds the underlying motion
7    for class certification non-dispositive, and documents attached to it must only meet the
8    “good cause” standard to be filed under seal.
9             The parties have demonstrated “good cause” here. If made public, the documents
10   at issue could jeopardize the safety of employees and detainees at the Facility. The
11   documents reveal when detention officers go on break, what equipment and weapons
12   particular officers carry, when and how detainee counts are conducted, the location of
13   keys, and how officers are expected to respond to certain emergency situations. Limiting
14   the spread of this information is important to protect both employees and detainees from
15   harm. The Court therefore finds the “good cause” standard met and GRANTS the parties’
16   Motions to File Documents under Seal. Dkts. 48, 84. The documents conditionally lodged
17   under seal in Docket Entries 49 and 85 are ordered SEALED pending further order of the
18   Court.
19            b.    Evidentiary Objections
20            Ramirez and GEO have both lodged evidentiary objections. GEO objects to
21   various portions of Ramirez’s declaration as inadmissible opinion testimony. See Dkt.
22   71-5. It also objects to evidence submitted for the first time in Ramirez’s reply brief. See
23   Dkt. 88-1.
24            As to the evidence submitted for the first time in reply, GEO’s objection is
25   OVERRULED because the Court specifically permitted GEO to file a sur-reply to address
26   this newly introduced evidence. See Dkt. 87. GEO’s remaining objections are also
27   OVERRULED because a motion for certification is a preliminary procedure and courts
28   don’t require strict adherence to the Federal Rules of Evidence. See Dominguez v.



                                                  -6-
1    Schwarzenegger, 270 F.R.D. 477, 483 n.5 (N.D. Cal. 2010) (“[E]vidence presented in
2    support of class certification need not be admissible at trial.”)
3            c.    Judicial Notice
4            GEO requests that the Court take judicial notice of various trial court documents
5    from Weldon v. GEO Corrections and Detention, LLC, Case No. BCV-16-102833 (Kern
6    Cty. Sup. Ct. 2016) in support of its opposition to the motion for class certification. Dkt.
7    71-5.   GEO’s request is GRANTED and the Court will take judicial notice of those
8    documents to the extent they are relevant.
9                                           DISCUSSION
10   Ramirez seeks to certify one class and two subclasses:
11                 Class: All current and former employees who worked as a
                   Correctional Officer or Assistant Shift Supervisor at GEO’s
12                 Western Region Detention Facility from August 9, 2014 to
13                 present.

14                 Ten Hour Shift Subclass: All Class Members who worked
                   a shift of ten hours or more without receiving a second 30
15                 minute duty-free meal break.
16
                   Waiting Time Penalty Subclass: All Class Members who
17                 separated from their employment with GEO between
                   August 9, 2014 to the present.
18
19   Motion for Class Certification (“Motion”), Dkt. 50, at 2-3.
20           GEO’s opposition focuses primarily on what it sees as Ramirez’s inability to show
21   commonality (and the related requirement of predominance). But GEO also argues that
22   even if there are common questions, Ramirez’s claims are not typical and that he is an
23   inadequate representative. The Court will address each requirement of Rule 23 in turn,
24   with a focus on commonality.
25           a.    Numerosity and Superiority
26           The parties largely agree that the numerosity and superiority requirements are met
27   here. As to numerosity, there are “at least 60 Correctional Officers and Assistant Shift
28   Supervisors” who are members of the putative class, which the parties agree meets the



                                                  -7-
1    requirement of Rule 23(a)(1). Motion at 7. As to superiority, the parties have submitted
2    no evidence of other pending litigation that would render a class action an inferior method
3    for adjudicating these claims. The Court finds these two requirements are satisfied.
4           b.     Commonality and Predominance
5           Commonality is the heart of this motion for class certification. Ramirez submits
6    that there are seven separate common questions that could form the basis for a class1:
7                  1.     Whether GEO must compensate class members for
                          the time spent passing through security checks;
8                  2.     Whether GEO’s policy denies employees a reasonable
9                         opportunity to take compliant meal breaks;
                   3.     Whether GEO provided second meal breaks;
10                 4.     Whether GEO authorized and permitted off-duty rest
                          breaks;
11                 5.     Whether GEO’s rounding policy resulted in a
                          systematic underpayment of employees;
12
                   6.     Whether GEO was obligated to reimburse class
13                        members for duty belts; and
                   7.     Whether GEO issued accurate wage statements.
14
15   Although many of the issues bleed together in the parties’ briefing, Ramirez’s proposed
16   common issues break down into three basic categories: (1) Questions 1-4, which are that
17   GEO provided insufficient meal and rest breaks for its employees (“Rest Break
18   Violations”), (2) Questions 5 and 7, which are that GEO’s recordkeeping and pay
19   statements were inadequate as a matter of law (“Recordkeeping Violations”); and (3)
20   Question 6, which is whether GEO failed to reimburse employees for the purchase of duty
21   belts (“Reimbursement Violations”). The Court finds neither the Rest Break Violations
22   nor the Reimbursement Violations can form the basis for a class action because individual
23   questions predominate. The Recordkeeping Violations, however, are amenable to class-
24   wide adjudication.
25
     1Ramirez actually lists two other questions: (1) whether GEO violated California’s Unfair
26   Competition Law and (2) whether GEO failed to pay all wages due upon termination of
     employment. These two questions rise and fall with the other claims, so they are not
27   addressed specifically in this opinion. These class claims survive to the extent their
28   predicate claims do.



                                                -8-
1                i.       Meal and Rest Break Violations
2           Ramirez’s primary contention in this suit is that GEO for years maintained meal
3    and rest break policies that violated California labor law, which generally requires that
4    employees be “relieve[d] . . . of all duty” during breaks. Brinker Rest. Corp. v. Superior
5    Court, 53 Cal. 4th 1004, 1040 (2012) (citing Cal. Lab. Code § 226.7). GEO did this in
6    several ways. First, Ramirez claims, if employees chose to take their lunch breaks inside
7    the Facility, GEO required that they “quickly be recalled to duty” in the event of an
8    emergency. See Plaintiff’s Supplemental Appendix (“SPA”) at 383. This meant that
9    employees were always subject to recall and were therefore denied truly duty-free meal
10   and rest breaks. That officers were required to keep their radios on “at all times” in order
11   to respond to emergencies also implied that they were not truly relieved of duty during
12   breaks. See, e.g., Plaintiff’s Appendix (“PA”) at 122.
13          Second, employees who elected to leave the Facility for their lunch breaks did not
14   receive the full thirty minutes required by California law because GEO did not account for
15   time spent going through security. GEO instructed employees who left during their shift
16   to “be mindful of entrance procedure requirements and plan their schedule accordingly.”
17   See PA at 96. Ramirez argues that whether time spent in these security lines is “hours
18   worked” under California law is a common question that can be answered for the class
19   as a whole. If the answer is yes, GEO not only violated the law by failing to pay wages
20   for all hours worked, it also failed to provide compliant 30-minute meal breaks.
21          In response, GEO argues that there is no evidence any of its policies violated
22   California law and that, in any event, individual questions of liability predominate over
23   common ones. It argues, for example, that Ramirez’s “security time” claim fails because
24   GEO’s “practice is to provide Officers up to 37 minutes for meal periods, . . . 7 minutes
25   more than required by law.” See Opposition, Dkt. 71, at 13. This extra seven minutes
26   more than covered the “seconds” it took employees to be waived through security. Id.
27   As to Ramirez’s “emergency response” argument, Geo submits that it has a blanket policy
28   prohibiting “any work activity while on break” which supersedes any other policy



                                                -9-
1    addressing call-ups during an emergency. According to GEO, the emergency call-up
2    procedures that Ramirez identifies apply only to off-duty officers—that is, officers not
3    scheduled to work who might be asked to come in to help with an emergency—not to on-
4    duty officers who are simply on break. Finally, GEO also notes that Ramirez himself
5    admitted during his deposition that employees were specifically instructed to turn their
6    radios off during breaks, which precludes any finding that these employees were on duty.
7    See Ly Decl., Dkt. 71-4, Ex. 2 at 30:11-14 (“[Q: Y]ou understood from the briefing that
8    radios were supposed to be off in the break room, correct? A: Correct.”).
9          As this Court has recognized in previous cases, a plaintiff attempting to prove
10   commonality must show their employer “violated California law not just on paper, but also
11   in practice and in a consistent way that would permit classwide adjudication.” Towle v.
12   Cummins Pac., LLC, 2018 WL 5785337, at *6 (S.D. Cal. 2018); see also Cortes v. Mkt.
13   Connect Grp., Inc., 2015 WL 5772857, at *7 (S.D. Cal. 2015) (Where “there is no good
14   evidence showing the entire class was subject to the same non-compliant practice, . . .
15   there is . . . no question common to the class.”). Here there’s no evidence that that the
16   allegedly unlawful meal and rest break policies have been applied in a way that would
17   permit common resolution. As discussed above, Ramirez has submitted a policy (the
18   emergency procedures policy) that he alleges violates California law by requiring off-duty
19   employees to remain on duty for emergency purposes while on break. But even assuming
20   that this emergency policy superseded the more general GEO policy that employees be
21   relieved of all duty during meal and rest breaks, Ramirez has submitted no evidence that
22   any employee was ever denied a break under that policy. Indeed, Ramirez was not aware
23   of GEO’s emergency procedures during his employment at GEO and could not recall
24   anyone ever being denied a full rest break as a result of those procedures. Finding a
25   violation would not be possible on a class-wide basis; it would require testimony from
26   each officer regarding whether they believed GEO’s plans required them to monitor radios
27   during breaks and whether they had, in fact, missed breaks due to GEO’s emergency
28



                                               - 10 -
1    policy. This type of individualized inquiry is precisely what the Rule 23 requirements are
2    designed to avoid.
3           Ramirez’s “security time” argument fares no better. Even if the Court were to
4    ignore GEO’s evidence that (1) it allowed employees 37-minute breaks to account for
5    security times, and (2) employees spent no time at security because they were simply
6    waived through the scanners, Ramirez still hasn’t met his burden of showing that the
7    “security time” question could be resolved through common proof. As GEO points out,
8    its records do not reflect whether a given break was taken inside or outside the facility.
9    Determining the total number of breaks for the class that were cut short by a security
10   screening would require each officer to testify as to the number and location of breaks
11   they took. Further complicating things, some officers may have voluntarily taken breaks
12   less than 30 (or 37) minutes in length, which frustrates any effort to quantify damages on
13   a class-wide basis. As such, even if there was a common practice of shortening breaks
14   by requiring security screenings, there is no common way to prove that violation. See In
15   re Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d 953, 958 (9th Cir. 2009)
16   (reversing a district court’s decision to certify a class action in part because of “‘serious
17   issues regarding individual variations’ that were not susceptible to common proof.”).
18          Finally, Ramirez argues that a class could be certified based on GEO’s failure to
19   provide a second meal break when its employees worked more than ten hours, in violation
20   of California law. See Cal. Lab. Code § 512(a) (“An employer shall not employ an
21   employee for a work period of more than 10 hours per day without providing the employee
22   with a second meal period of not less than 30 minutes, except that if the total hours
23   worked is no more than 12 hours, the second meal period may be waived by mutual
24   consent of the employer . . . .”). As support for this argument, Ramirez points to one
25   twelve-hour shift he worked on May 6, 2017 in which he did not take a second meal period
26   and was not paid a one-hour premium for missing the break. But this question cannot
27   form the basis for class certification because California law permits an employee to
28   voluntarily waive a second meal break, and GEO has produced three separate signed



                                                - 11 -
1    waivers—including one from May 6, 2017—in which Ramirez acknowledges that he is
2    voluntarily foregoing his second meal period. See Londono Decl., Dkt 71-2, Ex. 4.
3    Because Ramirez concedes that GEO’s second-meal policy is lawful on its face, any
4    violation would have to be determined on a case-by-case basis, which precludes
5    certification on this issue.
6                 ii.      Recordkeeping Violations
7           While Ramirez’s Rest Break Violations may not amenable to class-wide
8    adjudication, his alleged Recordkeeping Violations fare better. The two violations in this
9    category—that GEO improperly rounded employee hours and that its pay stubs
10   improperly accounted for employee overtime—differ in substance, but they are unified by
11   the fact that each turns on GEO’s recordkeeping practices. Such issues are common to
12   the class and do not depend on individual determinations to find liability.
13          First, Ramirez alleges GEO’s time-keeping system systematically undercounted
14   the number of hours worked by rounding an employee’s time to the nearest quarter-hour.
15   According to Ramirez, employees were required to clock in early in order to arrive
16   promptly for their pre-shift meeting. But these same employees were not permitted to
17   clock out early because they had to wait for the next shift to relieve them. This resulted
18   in extended shifts that were often rounded down because of GEO’s time-keeping policies,
19   which Ramirez alleges violates California labor law. See Sali v. Corona Reg'l Med. Ctr.,
20   909 F.3d 996, 1009 (9th Cir. 2018) (“A rounding-time policy is permissible under California
21   law if it is fair and neutral on its face and ‘it is used in such a manner that it will not result,
22   over a period of time, in failure to compensate the employees properly for all the time they
23   have actually worked.”) (citing See’s Candy Shops, Inc. v. Super. Ct., 210 Cal.App.4th
24   889, 895 (2012)). Whether this rounding scheme was appropriate under California law
25   is, according to Ramirez, a question common to the class.
26          Similarly, Ramirez alleges that GEO’s wage statements violate California Labor
27   Code section 226—which requires that pay stubs accurately state the number of hours
28   worked and the rate of pay—because they show the overtime hourly rate as 0.5 times the



                                                   - 12 -
1    regular hourly rate rather than 1.5 times the regular hourly rate. See, e.g., PA at 370.
2    This irregularity means that class members are required to add up their regular and
3    overtime rates to confirm that the totals are correct and that they have been paid properly.
4    Again, because all employees received similarly defective wage statements, whether the
5    statements were unlawful is, according to Ramirez, a common question.
6           The Court agrees that these are common issues that can be addressed on a class-
7    wide basis. GEO’s arguments to the contrary are unavailing. GEO argues, for example,
8    that the “rounding” issue cannot be litigated collectively because (1) there was no uniform
9    policy requiring employees to clock in early and (2) “shift briefings start at varying times
10   depending on the supervisor leading the briefing.” Opp. at 20. But whether GEO had
11   such a policy can easily be inferred from a combination of written policies and the time
12   records themselves. If it’s the case that most employees clocked in well before their shift
13   was scheduled to start—a determination that should be easy to make from GEO’s time
14   records—that would give rise to a strong inference that there was an implicit company-
15   wide policy requiring employees to arrive early. Calculating damages on this issue would
16   also be simple. All that’s required is calculating the amount of wages that should have
17   been paid in the absence of rounding and subtracting the amount that was paid with the
18   rounding scheme in place. A large disparity between those numbers would likewise
19   suggest that the rounding scheme was impermissible.
20          The alleged wage statement violations are also amenable to class-wide resolution.
21   These violations are present on each wage statement, and damages would be easily
22   calculable for the class as a whole. In Magadia v. Wal-Mart Assocs., Inc., 384 F. Supp.
23   3d 1058, 1072 (N.D. Cal. 2019), for example, the Court was able to calculate damages
24   related to improper wage statements by having an expert tally the number of statements
25   on which a violation was present. The expert then assessed a $50 or $100 “penalty” for
26   each violation—the amount called for by California Labor Code § 226(e)—depending on
27   whether it was the first violation or a subsequent violation. Finally, the expert summed all
28



                                                - 13 -
1    the penalties to reach a total damages estimate. A similar method could be implemented
2    here to manage these claims on a class-wide basis.2
3           In short, the Court finds that these two narrow questions—whether GEO’s rounding
4    policy was permissible and whether GEO’s wage statements violated California law—are
5    common to the class.3 These common questions predominate over individual questions
6    and are therefore appropriate for class treatment.
7               iii.      Reimbursement Violations
8           Ramirez’s final substantive claim is that GEO required its employees to purchase
9    duty belts but failed to properly reimburse employees for these purchases. See Cal. Lab.
10   Code § 2802 (“An employer shall indemnify his or her employee for all necessary
11   expenditures or losses incurred by the employee in direct consequence of the discharge
12   of his or her duties . . . .”). In his view, whether these belts were “necessary” equipment
13   for class members and whether GEO had any policy for reimbursing class members for
14   these purchases are common questions that permit certification.
15          But Ramirez has submitted no evidence that GEO’s duty-belt reimbursement
16   policy was applied uniformly to the class. Indeed, Ramirez admitted in his deposition that
17   GEO did not require duty belts for most employees, but simply “preferred” employees to
18   have one. See PA at 314. GEO has submitted its own evidence showing that only a
19   certain category of employees, those working in the Transport Officer Post, were required
20   to purchase duty belts. See Nelson Decl., Dkt. 71-1, at ¶ 20. The company provided
21
     2 GEO argues that the wage statement violations cannot be certified for class-wide
22   adjudication because similar claims “will be released on a class-wide basis in Weldon v.
23   GEO Corrections and Detention, LLC through May 10, 2019.” Opp. at 23, n.13. Although
     the Court has taken judicial notice of certain documents related to the Weldon case, it
24   does not have a copy of the settlement terms, nor any evidence that these claims have
     been released. If the claims have been released (or are released after certification in this
25   case), GEO may move to have the wage statement claims here dismissed.
26   3 The Court rejects GEO’s argument that arbitration agreements between GEO and
     approximately seventeen class members precludes certification. Even if a small number
27   of employees signed agreements before this case was filed, these issues can be handled
28   at the claims-administration stage if those employees file claims.



                                                - 14 -
1    belts to these officers at no cost. Id. But even setting aside the question of whether
2    GEO’s reimbursement policy was sufficient, the fact that only some of the class members
3    were required to purchase duty belts means that this question is not common to the class
4    and cannot form the basis for class certification. Further, there is no evidence that
5    Ramirez himself fell within the category of employees required to purchase a duty belt,
6    so he couldn’t serve as an adequate representative for those employees even if the Court
7    were inclined to form a sub-class.
8           c.     Typicality and Adequacy
9           GEO submits that even if the commonality and predominance requirements are
10   satisfied, a class still shouldn’t be certified because (1) Ramirez’s claims are atypical and
11   (2) Ramirez could not adequately represent the interests of the class. The gist of GEO’s
12   argument is that there is an inherent conflict of interest between Assistant Supervisors
13   and the Corrections Officers4 they supervise, even though both categories of employees
14   fall within the proposed class. Assistant Supervisors are responsible for implementing
15   the company’s rest break policies, which the class as a whole now challenges. This
16   conflict, in GEO’s view, means that Ramirez’s claims are not typical of the class as a
17   whole and that his counsel cannot adequately represent all members of the class. To be
18   sure, other courts in the Ninth Circuit have recognized that dissimilarities like this may
19   render a plaintiff atypical or inadequate. See, e.g., Ellerd v. Cty. of Los Angeles, 2009
20   WL 982077, at *5 (C.D. Cal. 2009) (“In order to prove their claims, the social workers will
21   have to show that their supervisors violated federal law and defendant's official policies
22   by telling the social workers not to record their overtime. Given this inherent conflict, the
23   Court cannot conclude that plaintiffs' counsel can adequately represent both the social
24   workers and the supervisors.”). But the Court is not certifying the issue of whether GEO’s
25   meal and rest break policies were lawful. The issues for class-wide adjudication—
26
     4Ramirez was originally hired as a Corrections Officer. He was promoted to Assistant
27   Supervisor at the end of 2005 before being demoted to Corrections Officer again in 2016.
28   See Londono Decl. ¶¶ 4.



                                                - 15 -
1    whether GEO improperly rounded its employees’ time and whether its pay statements
2    complied with California law—are common to both Corrections Officers and their
3    Supervisors. The Court therefore finds the typicality and adequacy requirements met
4    here.
5                                         CONCLUSION
6            For these reasons, the Court GRANTS IN PART AND DENIES IN PART
7    Ramirez’s motion for class certification. Dkt. 50. The Court CERTIFIES one class and
8    one sub-class as follows:
9                  Class: All current and former employees who worked as a
                   Correctional Officer or Assistant Shift Supervisor at GEO’s
10                 Western Region Detention Facility from August 9, 2014 to
11                 present.

12                 Waiting Time Penalty Subclass: All Class Members who
                   separated from their employment with GEO between August
13                 9, 2014 to present.
14   But the class claims are limited only to those common questions found above—namely,
15   whether GEO improperly rounded employee time and whether GEO’s pay statements
16   complied with California law. Related claims, such as whether GEO violated California’s
17   Unfair Competition Law and whether GEO failed to pay all wages due upon termination
18   of employment, may be litigated on behalf of the class only insofar as those claims are
19   predicated on these two narrow issues. All other claims must be litigated on an individual
20   basis. Plaintiff Raymond Ramirez shall serve as class representative, and his attorneys
21   at the Patterson Law Group, APC shall serve as class counsel.
22           The parties’ Motions to Seal, (Dkts. 48, 84), are GRANTED, as is GEO’s Request
23   for Judicial Notice.    Dkt. 71-5.    The parties’ various evidentiary objections are
24   OVERRULED.
25           IT IS SO ORDERED.
26   Dated: December 11, 2019
27                                               HONORABLE LARRY ALAN BURNS
                                                 Chief United States District Judge
28



                                               - 16 -
